Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 and 3-13 are pending in the application. Claims 1 and 3-13 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21st, 2022 has been entered.
 
Response to Amendment / Argument
Rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document No. JP 2000/128792 A by Miyata et al., where a machine translation is appended to the reference.
The prior art teaches the following example 2 in paragraph [0022] of the machine translation:
330 g of raw ginkgo biloba crushed to about 2 mm and 400 g of water were placed in a 3 L high-pressure gas container equipped with a stirrer, then 600 g of dimethyl ether was press-injected, and the mixture was subjected to stirring extraction at 30° C. for 30 minutes. The residue was filtered off with a sintered metal, and the extracted filtrate was received in another high-pressure gas container. Dimethyl ether was evaporated from the extraction filtrate at 10° C. under atmospheric pressure for 30 minutes. The aqueous extract in which precipitation had occurred was filtered under pressure through a membrane filter having a diameter of 0.2 μm and a diameter of 142 mm to remove the precipitate, and about 600 g of the filtrate was recovered. This filtrate was concentrated to 150 mL under vacuum in a hot water bath at 60° C. with an evaporator.

The prior art teaches subsequent steps in paragraph [0023] eventually leading to an extract containing flavone glycosides and terpene lactones that were obtained from an aqueous phase. The prior art teaches extracting water-soluble components from the biological tissue ginkgo biloba using the liquefied gas dimethyl ether. The prior art teaches evaporation of the dimethyl ether to yield an aqueous extract that was subsequently filtered to remove a precipitate, thus meeting the limitation of “separating non-water-soluble components from said concentrated extraction liquid.” The prior art therefore anticipates instant claims 1, 3 (where the limitation of “under a predetermined environment” would be met by the prior art intentionally obtaining liquid dimethyl ether that is subsequently evaporated), 5 (where the prior art teaches in paragraph [0011] that a salicylic acid derivative is extracted that would be aromatic) 7, 8 (dimethyl ether) and 9 (where the raw materials would be leaves) and 13.

Claim(s) 1, 3, 5, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document No. 106916628 (machine translation appended to the reference dated September 20th, 2022), alone and as evidenced by (1) Kamatou et al. Natural Product Communications 2008, 3, 1183-1192 and (2) Pattnaik et al. Microbios 1997, 89, 39-46.
The prior art discloses extracts of daidai flower including the steps of a subcritical extraction and a winterization treatment. In Example 1 on pages 3 and 4 of the machine translation, the prior art teaches using subcritical dimethyl ether to perform an extraction followed by a step where "The subcritical dimethyl ether is gasified". Subsequently, ethanol is added to the extract followed by "filtering to remove insoluble substances". The prior art further describes the wintering treatment using ethanol on page 3 of the machine translation where "the winter treatment condition can fully precipitate and cure the plant waxy component in the sunflower extract at a low temperature, and then remove the plant waxy component by filtration, thereby effectively removing the waxy component in the sunflower extract." The prior art further teaches that extracts prepared by the prior art method contain linalool on page 1 of the machine translation (fourth to last line). Regarding linalool as a water-soluble material, the instant specification discloses on page 8, paragraph [0061] that "the water-soluble components included linalol,..." and where linalool is at least relatively soluble in water. Accordingly, the prior art teaches extracting water-soluble components from a biological tissue using liquefied gas to yield an extraction liquid, vaporizing the liquiefied gas to yield a concentrated extraction liquid and separating waxes (non-water soluble components) from the concentrated extraction liquid by solid-liquid phase separation (filtration). Even if Applicant were to take the position that the disclosure on page 8, paragraph [0061] is not a definition of water-soluble components but rather stating that certain components were found in the mixture, Kamatou et al. teach on page 1183: "In comparison with other essential oil components linalool has an appreciable solubility in water." 
The prior art therefore anticipates instant claims 1, 3 (where the limitation of “under a predetermined environment” would be met by the prior art intentionally using “dimethyl ether subcritical fluid”), 5 (where linalool has antimicrobial properties as evidenced by Pattnaik et al., which teaches (abstract) “In terms of antibacterial activity linalool was the most effective and inhibited seventeen bacteria…”), 7, 8 (dimethyl ether) and 9 (where the raw materials would be either flower parts or seeds) and 13.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document No. JP 2000/128792 A by Miyata et al., where a machine translation is appended to the reference in view of U.S. Patent No. 4,069,351 by Yano et al. and in further view of Gimenez et al. Plant-Water Relations, 2013, pages 1-8.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Miyaya et al. The prior art teaches the following example 2 in paragraph [0022] of the machine translation:
330 g of raw ginkgo biloba crushed to about 2 mm and 400 g of water were placed in a 3 L high-pressure gas container equipped with a stirrer, then 600 g of dimethyl ether was press-injected, and the mixture was subjected to stirring extraction at 30° C. for 30 minutes. The residue was filtered off with a sintered metal, and the extracted filtrate was received in another high-pressure gas container. Dimethyl ether was evaporated from the extraction filtrate at 10° C. under atmospheric pressure for 30 minutes. The aqueous extract in which precipitation had occurred was filtered under pressure through a membrane filter having a diameter of 0.2 μm and a diameter of 142 mm to remove the precipitate, and about 600 g of the filtrate was recovered. This filtrate was concentrated to 150 mL under vacuum in a hot water bath at 60° C. with an evaporator.

The prior art teaches subsequent steps in paragraph [0023] eventually leading to an extract containing flavone glycosides and terpene lactones that were obtained from an aqueous phase. The prior art teaches extracting water-soluble components from the biological tissue ginkgo biloba using the liquefied gas dimethyl ether. The prior art teaches evaporation of the dimethyl ether to yield an aqueous extract that was subsequently filtered to remove a precipitate, thus meeting the limitation of “separating non-water-soluble components from said concentrated extraction liquid.” The prior art therefore anticipates instant claims 1, 3 (where the limitation of “under a predetermined environment” would be met by the prior art intentionally obtaining liquid dimethyl ether that is subsequently evaporated), 5 (where the prior art teaches in paragraph [0011] that a salicylic acid derivative is extracted that would be aromatic) 7, 8 (dimethyl ether) and 9 (where the raw materials would be either flower parts or leaves) and 13.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate instant claims 1, 3, 5, 7-9 and 13. Regarding dependent claims, Miyata et al. do not teach specific conditions that overlap with instant claim 4 or a device according to claim 6 that comprises units for each of the steps of the prior art. Furthermore, Miyata et al. do not explicitly teach a starting material having the water contents of claims 10-12.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding instant claim 4, the example cited above teaches an extraction temperature of 30° C using dimethyl ether but does not teach a pressure in the range of 0.2 to 5 MPa. A person having ordinary skill in the art, however, would have been familiar with pressures used to generate liquid dimethyl ether. Yano et al. teach the following in column 3:

    PNG
    media_image1.png
    209
    488
    media_image1.png
    Greyscale

A pressure of 5 atmospheres would correspond to 0.5 MPa within the range instantly claimed. A person having ordinary skill in the art seeking to optimize the procedure of Miyata et al. would have been motivated to apply known temperatures and pressures for subcritical dimethyl ether extractions.
	Regarding instant claim 6, the prior art does not teach that the components used for the various steps are attached; however, in the interest of developing a streamlined process, a person having ordinary skill in the art would have been motivated to construct an apparatus such that the various materials can be directly transported within the multiple steps.
Regarding instant claims 10-12, the prior art does not teach the water content of the material being extracted. Miyata et al. teach a first step in paragraph [0012] of “(1) an operation of crushing ginkgo leaves,” where a person having ordinary skill in the art would expect ginkgo leaves to have a high water content. For instance, Gimenez et al. teach on page 1: “In herbaceous plants, water normally constitutes more than 90% of fresh weight, although in rare cases it can be less than 70%. In woody plants, over 50% of fresh weight consists of water.” Accordingly, a person having ordinary skill in the art would expect that using the leaf portion would result in methods overlapping with the instant claims. Furthermore, since water is subsequently added as an extraction solvent, a person having ordinary skill in the art would have been motivated to skip an unnecessary step of drying leaves.

Claim 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinese Patent Document No. 106916628 by Chen et al. (machine translation appended to the reference dated September 20th, 2022) in view of U.S. Patent No. 4,069,351 by Yano et al. and in further view of Gimenez et al. Plant-Water Relations, 2013, pages 1-8 and as evidenced by (1) Kamatou et al. Natural Product Communications 2008, 3, 1183-1192 and (2) Pattnaik et al. Microbios 1997, 89, 39-46.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Chen et al. disclose extracts of daidai flower including the steps of a subcritical extraction and a winterization treatment. In Example 1 on pages 3 and 4 of the machine translation, the prior art teaches using subcritical dimethyl ether to perform an extraction followed by a step where "The subcritical dimethyl ether is gasified". Subsequently, ethanol is added to the extract followed by "filtering to remove insoluble substances". The prior art further describes the wintering treatment using ethanol on page 3 of the machine translation where "the winter treatment condition can fully precipitate and cure the plant waxy component in the sunflower extract at a low temperature, and then remove the plant waxy component by filtration, thereby effectively removing the waxy component in the sunflower extract." The prior art further teaches that extracts prepared by the prior art method contain linalool on page 1 of the machine translation (fourth to last line). Regarding linalool as a water-soluble material, the instant specification discloses on page 8, paragraph [0061] that "the water-soluble components included linalol,..." and where linalool is at least relatively soluble in water. Accordingly, the prior art teaches extracting water-soluble components from a biological tissue using liquefied gas to yield an extraction liquid, vaporizing the liquiefied gas to yield a concentrated extraction liquid and separating waxes (non-water soluble components) from the concentrated extraction liquid by solid-liquid phase separation (filtration). Even if Applicant were to take the position that the disclosure on page 8, paragraph [0061] is not a definition of water-soluble components but rather stating that certain components were found in the mixture, Kamatou et al. teach on page 1183: "In comparison with other essential oil components linalool has an appreciable solubility in water." 
Chen et al. therefore teaches a method reading on instant claims 1, 3 (where the limitation of “under a predetermined environment” would be met by the prior art intentionally using “dimethyl ether subcritical fluid”), 5 (where linalool has antimicrobial properties as evidenced by Pattnaik et al., which teaches (abstract) “In terms of antibacterial activity linalool was the most effective and inhibited seventeen bacteria…”), 7, 8 (dimethyl ether) and 9 (where the raw materials would be either flower parts or seeds) and 13.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is deemed to anticipate claims 1, 3, 5, 7-9 and 13. Regarding dependent claims, Chen et al. do not teach specific conditions that overlap with instant claim 4 or a device according to claim 6 that comprises units for each of the steps of the prior art. Furthermore, Chen et al. do not teach a starting material having the water contents of claims 10-12.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
Regarding instant claim 4, the example cited above teaches an extraction temperature of 40° C using dimethyl ether but does not teach a pressure in the range of 0.2 to 5 MPa. A person having ordinary skill in the art, however, would have been familiar with pressures used to generate liquid dimethyl ether. Yano et al. teach the following in column 3:

    PNG
    media_image1.png
    209
    488
    media_image1.png
    Greyscale

A pressure of 5 atmospheres would correspond to 0.5 MPa within the range instantly claimed. Even significantly increased pressures would still be embraced by instant claim 3. A person having ordinary skill in the art seeking to optimize the procedure of Chen et al. would have been motivated to apply known temperatures and pressures for subcritical dimethyl ether extractions.
	Regarding instant claim 6, the prior art does not teach that the components used for the various steps are attached; however, in the interest of developing a streamlined process, a person having ordinary skill in the art would have been motivated to construct an apparatus such that the various materials can be directly transported within the multiple steps.
Regarding the limitations of claims 10-12, Yano et al. provide a motivation to modify the procedure of Chen et al. to begin with water containing flower. Yano et al. teach the undesirability of individual solvents in column 1, lines 61-68 and further teach both oil soluble and water soluble components can be extracted utilizing liquid dimethyl ether (column 2, lines 30 and 31). Yano et al. specifically teach the use of mixtures of water and dimethyl ether to perform the extraction (abstract). Yano et al. further teach that performing extractions involving flowers can be performed using water containing substrate as follows in column 4 (lines 7-16): "As is well known, many natural products contain certain amounts of water. Some flowers and vegetables, in fact, contain 50% or more by weight of water. This bound water is included in determining the weight percent of water in the dimethyl ether-water extraction mixture. There are, therefore, several procedures for obtaining the extraction mixture. With substrates that contain relatively large amounts of water, say 50% or more, it is usually possible to form the extraction mixture by simply adding dimethyl ether." Yano et al. teach both a motivation to perform an extraction where water is present and direction on how to do so, i.e. by using starting materials high in water content. Accordingly, a person having ordinary skill in the art would have been motivated to modify the procedure of Chen et al. to use high water content starting materials. Regarding the level of water, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. The prior art teaches a range of at least 50% by weight water. Furthermore, a person having ordinary skill in the art would expect flowers to have a high water content. For instance, Gimenez et al. teach on page 1: “In herbaceous plants, water normally constitutes more than 90% of fresh weight, although in rare cases it can be less than 70%.” Accordingly, a person having ordinary skill in the art would expect that using the flower portion would result in methods overlapping with the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626